Exhibit 10.2

 

Execution Version

 

GUARANTEE

 

GUARANTEE dated as of February 10, 2011, made among ROCKWOOD SPECIALTIES
INTERNATIONAL, INC., a Delaware corporation (“Holdings”), each of the
subsidiaries of ROCKWOOD SPECIALTIES GROUP, INC., a Delaware corporation (the
“Borrower”), listed on Annex A hereto (each such subsidiary individually, a
“Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors”; the
Subsidiary Guarantors and Holdings are referred to collectively as the
“Guarantors”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative
agent and collateral agent (in such capacity, the “Administrative Agent”) for
the lenders (the “Lenders”) from time to time parties to the Credit Agreement
dated as of February10, 2011 (as the same may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, Holdings, the Lenders, the Administrative Agent, KKR Capital Markets
LLC, as syndication agent (in such capacity, the “Syndication Agent”) for the
Lenders, and Deutsche Bank Securities Inc., Morgan Stanley Senior Funding, Inc.
and UBS Securities LLC, as co-documentation agents (in such capacities, the
“Co-Documentation Agents”) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuer has agreed to
issue Letters of Credit for the account of the Borrower (collectively, the
“Extensions of Credit”) upon the terms and subject to the conditions set forth
therein and (b) one or more Lenders or Affiliates of Lenders may from time to
time enter into Hedge Agreements with the Borrower or any of the Restricted
Subsidiaries;

 

WHEREAS, each Subsidiary Guarantor is a Domestic Subsidiary of the Borrower;

 

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Guarantors in
connection with the operation of their respective businesses;

 

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuer to make their respective Extensions of Credit to the
Borrower under the Credit Agreement that the Guarantors shall have executed and

 

--------------------------------------------------------------------------------


 

delivered this Guarantee to the Administrative Agent for the ratable benefit of
the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents, the
Lenders and the Letter of Credit Issuer to enter into the Credit Agreement and
to induce the Lenders and the Letter of Credit Issuer to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Lenders or Affiliates of Lenders to enter into Hedge Agreements with
the Borrower and/or the Restricted Subsidiaries, the Guarantors hereby agree
with the Administrative Agent, for the ratable benefit of the Secured Parties,
as follows:

 

1.                                       Defined Terms.

 

(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

(b)           As used herein, the term “Closing Time” means 12:00 p.m. EST on
the Closing Date.

 

(c)           As used herein, the term “Obligations” means the collective
reference to (i) the due and punctual payment of (x) the principal of and
premium, if any, and interest at the applicable rate provided in the Credit
Agreement (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (y) each payment required to be made by the Borrower under the Credit
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral, and (z) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrower or any other Credit Party to any of the Secured Parties under the
Credit Agreement and the other Credit Documents, (ii) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrower under or pursuant to the Credit Agreement and the other Credit
Documents, (iii) the due and punctual payment and performance of all the
covenants, agreements, obligations and liabilities of each other Credit Party
under or pursuant to this Guarantee or the other Credit Documents, (iv) the due
and punctual payment and performance of all obligations of each Borrower or
Restricted Subsidiary under each Hedge Agreement that (x) is in effect on the
Closing Date with a counterparty that is a Lender or an Affiliate of a Lender as
of the Closing Date or (y) is entered into after the Closing Date with any
counterparty that is a Lender or an Affiliate of a Lender at the time such Hedge
Agreement is entered into and (v) the due and punctual payment and performance
of all obligations in respect of overdrafts and related liabilities owed to the

 

2

--------------------------------------------------------------------------------


 

Administrative Agent or its Affiliates arising from or in connection with
treasury, depositary or cash management services or in connection with any
automated clearinghouse transfer of funds.

 

(d)           As used herein, the term “Secured Parties” means (i) the Lenders,
(ii) the Letter of Credit Issuer, (iii) the Swingline Lender, (iv) the
Administrative Agent, (v) the Syndication Agent, (vi) the Co-Documentation
Agents, (vii) each counterparty to a Hedge Agreement the obligations under which
constitute Obligations, (viii) the beneficiaries of each indemnification
obligation undertaken by any Credit Party under any Credit Document and (ix) any
successors, indorsees, transferees and assigns of each of the foregoing.

 

(e)           References to “Lenders” in this Guarantee shall be deemed to
include Affiliates of Lenders that may from time to time enter into Hedge
Agreements with any Borrower or Restricted Subsidiary.

 

(f)            The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Guarantee shall refer to this Guarantee as a whole and
not to any particular provision of this Guarantee, and Section references are to
Sections of this Guarantee unless otherwise specified.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.

 

(g)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

2.             Guarantee.

 

(a)           Subject to the provisions of Section 2(b) and effective
immediately upon the Closing Time, each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees, as primary obligor and
not merely as surety, to the Administrative Agent, for the ratable benefit of
the Secured Parties, the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

 

(b)           Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount that can be
guaranteed by such Guarantor under applicable laws relating to the insolvency of
debtors.

 

(c)           Each Guarantor further agrees to pay any and all expenses
(including all fees and disbursements of counsel) that may be paid or incurred
by the Administrative Agent or any other Secured Party in enforcing, or
obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, such Guarantor under this Guarantee.

 

(d)           Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without

 

3

--------------------------------------------------------------------------------


 

impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent or any other Secured Party hereunder.

 

(e)           No payment or payments made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or any other Secured Party from the Borrower, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder, which shall, notwithstanding any such payment or payments other than
payments made by such Guarantor in respect of the Obligations or payments
received or collected from such Guarantor in respect of the Obligations, remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations under the Credit Documents are paid in full, the
Commitments are terminated and no Letters of Credit shall be outstanding.

 

(f)            Each Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment to the Administrative Agent or any other Secured
Party on account of its liability hereunder, it will notify the Administrative
Agent in writing that such payment is made under this Guarantee for such
purpose.

 

3.             Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 5 hereof.  The
provisions of this Section 3 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent and the other Secured
Parties, and each Guarantor shall remain liable to the Administrative Agent and
the other Secured Parties for the full amount guaranteed by such Guarantor
hereunder.

 

4.             Right of Set-off.  In addition to any rights and remedies of the
Secured Parties provided by law, each Guarantor hereby irrevocably authorizes
each Secured Party at any time and from time to time following the occurrence
and during the continuance of an Event of Default without notice to such
Guarantor or any other Guarantor, any such notice being expressly waived by each
Guarantor, upon any amount becoming due and payable by such Guarantor hereunder
(whether at stated maturity, by acceleration or otherwise) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such
Guarantor.  Each Secured Party shall notify such Guarantor promptly of any such
set-off and the appropriation and application made by such Secured Party,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

4

--------------------------------------------------------------------------------


 

5.             No Subrogation.  Notwithstanding any payment or payments made by
any of the Guarantors hereunder or any set-off or appropriation and application
of funds of any of the Guarantors by the Administrative Agent or any other
Secured Party, no Guarantor shall be entitled to be subrogated to any of the
rights of the Administrative Agent or any other Secured Party against the
Borrower or any other Guarantor or any collateral security or guarantee or right
of offset held by the Administrative Agent or any other Secured Party for the
payment of the Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the other Secured Parties by the Credit Parties on
account of the Obligations under the Credit Documents are paid in full, the
Commitments are terminated and no Letters of Credit shall be outstanding.  If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time when all the Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Administrative Agent and
the other Secured Parties, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the
Administrative Agent in the exact form received by such Guarantor (duly indorsed
by such Guarantor to the Administrative Agent, if required), to be applied
against the Obligations, whether due or to become due, in such order as the
Administrative Agent may determine.

 

6.             Amendments, etc. with Respect to the Obligations; Waiver of
Rights.  Each Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Guarantor and without notice to or
further assent by any Guarantor, (a) any demand for payment of any of the
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by such party and any of the Obligations continued, (b) the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any other Secured Party, (c) the Credit Agreement,
the other Credit Documents, the Letters of Credit and any other documents
executed and delivered in connection therewith and the Hedge Agreements and any
other documents executed and delivered in connection therewith and any documents
entered into with the Administrative Agent or any of its Affiliates in
connection with treasury, depositary or cash management services or in
connection with any automated clearinghouse transfer of funds may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, as the case may be, or, in the case of any Hedge
Agreement or documents entered into with the Administrative Agent or any of its
Affiliates in connection with treasury, depositary or cash management services
or in connection with any automated clearinghouse transfer of funds, the party
thereto) may deem advisable from time to time, and (d) any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
other Secured Party for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released.  Neither the Administrative Agent nor any other
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Obligations or for this
Guarantee or any property subject thereto.  When making any

 

5

--------------------------------------------------------------------------------


 

demand hereunder against any Guarantor, the Administrative Agent or any other
Secured Party may, but shall be under no obligation to, make a similar demand on
the Borrower or any Guarantor or guarantor, and any failure by the
Administrative Agent or any other Secured Party to make any such demand or to
collect any payments from the Borrower or any Guarantor or guarantor or any
release of the Borrower or any Guarantor or guarantor shall not relieve any
Guarantor in respect of which a demand or collection is not made or any
Guarantor not so released of its several obligations or liabilities hereunder,
and shall not impair or affect the rights and remedies, express or implied, or
as a matter of law, of the Administrative Agent or any other Secured Party
against any Guarantor.  For the purposes hereof, “demand” shall include the
commencement and continuance of any legal proceedings.

 

7.             Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, contraction, incurrence, renewal, extension,
amendment, waiver or accrual of any of the Obligations, and notice of or proof
of reliance by the Administrative Agent or any other Secured Party upon this
Guarantee or acceptance of this Guarantee, the Obligations or any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, waived or accrued, in reliance upon this Guarantee; and all
dealings between the Borrower and any of the Guarantors, on the one hand, and
the Administrative Agent and the other Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guarantee.  Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Obligations.  Each
Guarantor understands and agrees that this Guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, regularity or enforceability of the Credit Agreement, any
other Credit Document, any Letter of Credit or any Hedge Agreement, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any other Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) that may at any
time be available to or be asserted by the Borrowers or any other Guarantor
against the Administrative Agent or any other Secured Party, (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) that constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Obligations, or of such
Guarantor under this Guarantee, in bankruptcy or in any other instance.  When
pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent and any other Secured Party may, but shall be under no
obligation to, pursue such rights and remedies as it may have against the
Borrower or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Administrative Agent or any other Secured Party to pursue such other rights
or remedies or to collect any payments from the Borrower or any such other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower or any such
other Person or any such collateral security, guarantee or right of offset,
shall not relieve such Guarantor of any liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of

 

6

--------------------------------------------------------------------------------


 

the Administrative Agent and the other Secured Parties against such Guarantor. 
This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Guarantor and the
successors and assigns thereof, and shall inure to the benefit of the
Administrative Agent and the other Secured Parties, and their respective
successors, indorsees, transferees and assigns, until all the Obligations under
the Credit Documents shall have been satisfied by payment in full, the
Commitments shall be terminated and no Letters of Credit shall be outstanding,
notwithstanding that from time to time during the term of the Credit Agreement
and any Hedge Agreement the Credit Parties may be free from any Obligations.  A
Guarantor shall automatically be released from its obligations hereunder and the
Guarantee of such Guarantor shall be automatically released upon the
consummation of any transaction permitted by the Credit Agreement as a result of
which such Guarantor ceases to be a Domestic Subsidiary of the Borrower.  In
connection with any such release, the Administrative Agent shall execute and
deliver to any Guarantor, at such Guarantor’s expense, all documents that such
Guarantor shall reasonably request to evidence such termination or release.  Any
execution and delivery of documents pursuant to the preceding sentence of this
Section 7 shall be without recourse to or warranty by the Administrative Agent.

 

8.             Reinstatement.  This Guarantee shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

9.             Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Administrative Agent’s Office.

 

10.           Representations and Warranties; Covenants.

 

(a)           Each Guarantor hereby represents and warrants that the
representations and warranties set forth in Section 8 of the Credit Agreement as
they relate to such Guarantor or in the other Credit Documents to which such
Guarantor is a party, each of which is hereby incorporated herein by reference,
are true and correct, and the Administrative Agent and each other Secured Party
shall be entitled to rely on each of them as if they were fully set forth
herein.

 

(b)           Each Guarantor hereby covenants and agrees with the Administrative
Agent and each other Secured Party that, from and after the date of this
Guarantee until the Obligations under the Credit Documents are paid in full, the
Commitments are terminated and no Letter of Credit remains outstanding, such
Guarantor shall take, or shall refrain from taking, as the case may be, all
actions that are necessary to be taken or not taken so that no violation of any
provision, covenant or

 

7

--------------------------------------------------------------------------------


 

agreement contained in Section 9 or 10 of the Credit Agreement, and so that no
Default or Event of Default, is caused by any act or failure to act of such
Guarantor or any of its Subsidiaries.

 

(c)           Each Guarantor represents, warrants and agrees that each of the
waivers and consents set forth in this Guaranty is made voluntarily and
unconditionally after consultation with outside legal counsel and with full
knowledge of its significance and consequences, with the understanding that
events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which such Guarantor or any other obligor
otherwise may have against the Borrower, the Administrative Agent, any other
Secured Party or any other Person or against any collateral.

 

11.           Authority of Agent.  Each Guarantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Guarantee with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and such Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Guarantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.  Each Secured Party has irrevocably authorized and directed the
Administrative Agent as the agent for such Secured Party to execute and deliver
intercreditor agreements, substantially in the form attached as Exhibit E-1 and
E-2 to the Credit Agreement(with such changes thereto as agreed by the
Administrative Agent in its sole discretion), in connection with any
Indebtedness incurred under Sections 10.1(a), 10.1(f), 10.1(k), 10.1(n),
10.1(o), 10.1(p) or 10.1(r) of the Credit Agreement on their behalf.

 

12.           Notices.  All notices, requests and demands pursuant hereto shall
be made in accordance with Section 13.2 of the Credit Agreement.  All
communications and notices hereunder to each Guarantor shall be given to it in
care of the Borrower at the Borrower’s address set forth in Section 13.2 of the
Credit Agreement.

 

13.           Counterparts.  This Guarantee may be executed by one or more of
the parties to this Guarantee on any number of separate counterparts (including
by facsimile or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.  A set
of the copies of this Guarantee signed by all the parties shall be lodged with
the Administrative Agent and the Borrower.

 

14.           Severability.  Any provision of this Guarantee that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not

 

8

--------------------------------------------------------------------------------


 

invalidate or render unenforceable such provision in any other jurisdiction. 
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

15.           Integration.  This Guarantee represents the agreement of each
Guarantor and the Administrative Agent with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent or any other Secured Party relative to the subject
matter hereof not expressly set forth or referred to herein or in the other
Credit Documents.

 

16.           Amendments in Writing; No Waiver; Cumulative Remedies.

 

(a)           None of the terms or provisions of this Guarantee may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the affected Guarantor(s) and the Administrative Agent in accordance
with Section 13.1 of the Credit Agreement.

 

(b)           Neither the Administrative Agent nor any other Secured Party shall
by any act (except by a written instrument pursuant to Section 16(a) hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default or in
any breach of any of the terms and conditions hereof.  No failure to exercise,
nor any delay in exercising, on the part of the Administrative Agent or any
other Secured Party, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Administrative Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the Administrative
Agent or any Secured Party would otherwise have on any future occasion.

 

(c)           The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

17.           Section Headings.  The Section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

18.           Successors and Assigns.  This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their respective
successors and assigns except that no Guarantor may assign, transfer or delegate
any of its rights or obligations under this Guarantee without the prior written
consent of the Administrative Agent.

 

19.           Additional Guarantors.  Each Subsidiary of the Borrower that is
required to become a party to this Guarantee pursuant to Section 9.11 of the
Credit

 

9

--------------------------------------------------------------------------------


 

Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guarantee upon
execution and delivery by such Subsidiary of a Supplement in the form of Annex B
hereto.  The execution and delivery of any instrument adding an additional
Guarantor as a party to this Guarantee shall not require the consent of any
other Guarantor hereunder.  The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guarantee.

 

20.          WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

21.           Submission to Jurisdiction; Waivers.  Each Guarantor hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Guarantee and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Guarantor at
its address referred to in Section 12 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right of the
Administrative Agent or any other Secured Party to effect service of process in
any other manner permitted by law or shall limit the right of the Administrative
Agent or any other Secured Party to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 21 any special, exemplary, punitive or consequential damages.

 

22.          GOVERNING LAW.  THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.,

 

 

 

by

 

 

 

 

 

/s/ Michael W. Valente

 

 

Name: Michael W. Valente

 

 

Title: Assistant Secretary

 

 

 

 

 CERAMTEC NORTH AMERICA CORPORATION,

 

 

 

by

 

 

/s/ Michael W. Valente

 

 

Name: Michael W. Valente

 

 

Title: Assistant Secretary

 

 

 

 

 

 

CHEMETALL CORPORATION,

 

 

 

 

by

 

 

 

/s/ Michael W. Valente

 

 

Name: Michael W. Valente

 

 

Title: Assistant Secretary

 

 

 

 

CHEMETALL FOOTE CORP.,

 

 

 

 

by

 

 

 

/s/ Michael W. Valente

 

 

Name: Michael W. Valente

 

 

Title: Assistant Secretary

 

 

 

 

CHEMETALL US, INC.,

 

 

 

 

by

 

 

 

/s/ Michael W. Valente

 

 

Name: Michael W. Valente

 

 

Title: Assistant Secretary

 

 

--------------------------------------------------------------------------------


 

CHEMICAL SPECIALTIES, INC.,

 

 

 

 

by

 

 

 

/s/ Michael W. Valente

 

 

Name: Michael W. Valente

 

 

Title: Assistant Secretary

 

 

 

 

ETEC-DURAWEAR, INC.,

 

 

 

 

by

 

 

 

/s/ Michael W. Valente

 

 

Name: Michael W. Valente

 

 

Title: Assistant Secretary

 

 

 

 

 

ETEC TECHNICAL CERAMICS CORP.,

 

 

 

 

By

 

 

 

/s/ Michael W. Valente

 

 

Name: Michael W. Valente

 

 

Title: Assistant Secretary

 

 

 

 

EXCALIBUR REALTY COMPANY,

 

 

 

 

by

 

 

 

/s/ Michael W. Valente

 

 

Name: Michael W. Valente

 

 

Title: Assistant Secretary

 

 

 

 

FOOTE CHILE HOLDING COMPANY,

 

 

 

 

by

 

 

 

/s/ Michael W. Valente

 

 

Name: Michael W. Valente

 

 

Title: Assistant Secretary

 

 

 

 

 

 

POOL SPA HOLDINGS, INC.,

 

 

 

 

by

 

 

 

/s/ Michael W. Valente

 

 

Name: Michael W. Valente

 

 

Title: Assistant Secretary

 

 

--------------------------------------------------------------------------------


 

ROCKWOOD PIGMENTS NA, INC.,

 

 

 

 

by

 

 

 

/s/ Michael W. Valente

 

 

Name: Michael W. Valente

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

ROCKWOOD SPECIALTIES INC.,

 

 

 

 

by

 

 

 

/s/ Michael W. Valente

 

 

Name: Michael W. Valente

 

 

Title: Assistant Secretary

 

 

 

 

 

 

ROCKWOOD SPECIALTIES GROUP, INC.,,

 

 

 

 

by

 

 

 

/s/ Michael W. Valente

 

 

Name: Michael W. Valente

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

SOUTHERN CLAY PRODUCTS, INC.,

 

 

 

 

by

 

 

 

/s/ Michael W. Valente

 

 

Name: Michael W. Valente

 

 

Title: Assistant Secretary

 

 

 

 

SOUTHERN COLOR N.A., INC.,

 

 

 

 

by

 

 

 

/s/ Michael W. Valente

 

 

Name: Michael W. Valente

 

 

Title: Assistant Secretary

 

 

--------------------------------------------------------------------------------


 

CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH, as Administrative Agent

 

 

 

by

 

 

 

/s/ John Toronto

 

 

Name: John Toronto

 

 

Title: Managing Director

 

 

 

 

 

 

 

by

 

 

 

/s/ Vipul Dhadda

 

 

Name: Vipul Dhadda

 

 

Title: Associate

 

 

--------------------------------------------------------------------------------


 

ANNEX A

TO THE GUARANTEE

 

SUBSIDIARY GUARANTORS

 

CeramTec North America Corporation

Chemetall Corporation

Chemetall Foote Corp.

Chemetall US, Inc.

Chemical Specialties, Inc.
ETEC-Durawear, Inc.
ETEC Technical Ceramics Corp.

Excalibur Realty Company.

Foote Chile Holding Company

Pool Spa Holdings, Inc.

Rockwood Pigments NA, Inc.
Rockwood Specialties Group,Inc.
Rockwood Specialties Inc..
Southern Clay Products, Inc.
Southern Color N.A., Inc.

 

--------------------------------------------------------------------------------


 

ANNEX B TO THE

GUARANTEE

 

SUPPLEMENT NO. [  ] dated as of [            ], to the Guarantee dated as of
February 10, 2011, among ROCKWOOD SPECIALTIES INTERNATIONAL, INC., a Delaware
corporation (“Holdings”), each of the subsidiaries of ROCKWOOD SPECIALTIES
GROUP, INC., a Delaware corporation (the “Borrower”) listed on Annex A thereto
(each such subsidiary individually, a “Subsidiary Guarantor”, and, collectively,
the “Subsidiary Guarantors”; the Subsidiary Guarantors and Holdings are referred
to collectively as the “Guarantors”) and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as administrative agent and collateral agent (in such capacity, the
“Administrative Agent”) for the lenders to the Borrower (the “Lenders”) from
time to time parties to the Credit Agreement referred to below.

 

A.  Reference is made to (a) the Credit Agreement dated as of February 10, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Borrower, the Administrative Agent, KKR Capital
Markets LLC, as syndication agent (in such capacity, the “Syndication Agent”)
for the Lenders, and Deutsche Bank Securities Inc., Morgan Stanley Senior
Funding, Inc. and UBS Securities LLC, as co-documentation agents (in such
capacities, the “Co-Documentation Agents”) for the Lenders.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guarantee (or, if not defined
therein, in the Credit Agreement).

 

C.  The Guarantors have entered into the Guarantee in order to induce the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents and the
Lenders and the Letter of Credit Issuer to enter into the Credit Agreement and
to induce the Lenders and the Letter of Credit Issuer to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Lenders or Affiliates of Lenders to enter into Hedge Agreements with
the Borrower.  Section 9.11 of the Credit Agreement and Section 19 of the
Guarantee provide that additional Subsidiaries may become Guarantors under the
Guarantee by execution and delivery of an instrument in the form of this
Supplement.  Each undersigned Subsidiary (each a “New Guarantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Guarantor under the Guarantee in order to induce the Lenders and the
Letter of Credit Issuer to make additional Extensions of Credit and as
consideration for Extensions of Credit previously made.

 

--------------------------------------------------------------------------------


 

Accordingly, the Administrative Agent and each New Guarantor agrees as follows:

 

SECTION 1.  In accordance with Section 19 of the Guarantee, each New Guarantor
by its signature below becomes a Guarantor under the Guarantee with the same
force and effect as if originally named therein as a Guarantor and each New
Guarantor hereby (a) agrees to all the terms and provisions of the Guarantee
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof. Each reference to a Guarantor in the
Guarantee shall be deemed to include each New Guarantor.  The Guarantee is
hereby incorporated herein by reference.

 

SECTION 2.  Each New Guarantor represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  A set of the copies
of this Supplement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent.  This Supplement shall become effective as to each
New Guarantor when the Administrative Agent shall have received counterparts of
this Supplement that, when taken together, bear the signatures of such New
Guarantor and the Administrative Agent.

 

SECTION 4.  Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.  Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.  All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement.  All communications and

 

2

--------------------------------------------------------------------------------


 

notices hereunder to each New Guarantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

 

SECTION 8.  Each New Guarantor agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Supplement, including the
fees, disbursements and other charges of counsel for the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee as of the day and year first above
written.

 

 

[NAME OF NEW GUARANTOR],

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CREDIT SUISSE AG,

 

CAYMAN ISLANDS BRANCH, as Administrative Agent

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------